[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court on relator's "reconsideration of original petition for writ of procedendo." Appellant seeks an order from this court compelling Judge William J. Skow of the Lucas County Court of Common Pleas to rule on his "post conviction reconsideration."
Pursuant to R.C. 2731.06 and 2731.07, this court issues an alternative writ and orders that, respondent shall, within fourteen days of the date he is served with this alternative writ pursuant  to R.C. 2731.08, comply with the request of relator or shall show cause why he is not required to do so by filing an answer or a motion to dismiss. Thereafter, this case shall proceed pursuant to the Ohio Rules of Civil Procedure.
According to R.C. 2731.10, if no response is made by respondent to relator's petition, a peremptory writ shall be issued by this court, suasponte.
Melvin L. Resnick, J.
James R. Sherck, J., Mark L. Pietrykowski, P.J. CONCUR.